                           Case 4:20-cv-08256-JSW Document 36 Filed 06/15/21 Page 1 of 3



                    1    JOSEPH P. MCMONIGLE, Bar No. 66811
                         JOHN B. SULLIVAN, Bar No. 238306
                    2    DAVID S. MCMONIGLE, Bar No. 258980
                         LONG & LEVIT LLP
                    3    465 California Street, Suite 500
                         San Francisco, California 94104
                    4    Telephone: (415) 397-2222
                         Facsimile: (415) 397-6392
                    5    Email:       jmcmonigle@longlevit.com
                                      jsullivan@longlevit.com
                    6                 dmcmonigle@longlevit.com
                    7    Attorneys for Respondent
                         HOSIE RICE LLP
                    8

                    9
                                             IN THE UNITED STATES DISTRICT COURT
                  10
                                              NORTHERN DISTRICT OF CALIFORNIA
                  11

                  12
                         SPACE DATA CORPORATION,                     Case No. 4:20-cv-08256-JSW
                  13
                               Petitioner,                             NOTICE OF MOTION AND
                  14                                                   MOTION OF RESPONDENT
                               v.                                      HOSIE RICE LLP FOR
                  15                                                   ATTORNEY’S FEES
                         HOSIE RICE LLP,
                  16
                               Respondent.                           Action Filed: November 25, 2020
                  17

                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
LONG & LEVIT LLP                                                 -1-
465 CALIFORNIA STREET,
      5TH FLOOR
    SAN FRANCISCO,                       NOTICE OF MOTION FOR PREVAILING PARTY ATTORNEYS’ FEES
   CALIFORNIA 94104
                               Case 4:20-cv-08256-JSW Document 36 Filed 06/15/21 Page 2 of 3



                    1
                         TO PETITIONER AND ITS ATTORNEYS OF RECORD:
                    2
                                  PLEASE TAKE NOTICE that Respondent HOSIE RICE, LLP hereby moves the
                    3
                         court,1 pursuant to Northern District Local Rule 54-5, for an Order for awarding
                    4
                         Respondent attorney’s fees incurred in connection with the proceedings before this Court
                    5
                         regarding Petitioner’s Motion to Vacate the Arbitration Award and Respondent’s Cross-
                    6
                         Motion To Confirm the Arbitration Award. The grounds for the Motion are that the
                    7
                         written agreement between Respondent and Petitioner contains a prevailing party
                    8
                         attorney’s fees clause, and Respondent prevailed on the petition to vacate and cross-
                    9
                         motion to confirm the arbitration award before this Court. Respondent requests an order
                  10
                         awarding attorney’s fees from Space Data and its counsel, jointly and severally, in the
                  11
                         amount of $24,819.50.
                  12
                                  In addition, Respondent seeks an order awarding attorney’s fees incurred by Hosie
                  13
                         Rice in bringing the present motion and drafting the anticipated reply brief in the amount
                  14
                         of $6,950 from Space Data and its counsel, jointly and severally.
                  15
                                  This Motion is based on this Notice of Motion and Motion; the accompanying
                  16
                         Points & Authorities and Declarations of John B. Sullivan, David S. McMonigle, and
                  17
                         Jonathan Rizzardi, and exhibits attached thereto, the proposed order; all pleadings and
                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25
                         ///
                  26
                  27
                         1
                          Pursuant to General Order 72 and 73, all civil law and motion matters are to be
                  28     submitted on the papers, thus no hearing date or time is provided by this notice.
LONG & LEVIT LLP                                                      -2-
465 CALIFORNIA STREET,
      5TH FLOOR
    SAN FRANCISCO,                         NOTICE OF MOTION FOR PREVAILING PARTY ATTORNEYS’ FEES
   CALIFORNIA 94104
                            Case 4:20-cv-08256-JSW Document 36 Filed 06/15/21 Page 3 of 3



                    1
                         papers of record herein; and such further evidence and arguments as may be presented at
                    2
                         the hearing of this matter.
                    3

                    4    Dated: June 15, 2021.                           LONG & LEVIT LLP
                    5

                    6

                    7

                    8                                                    JOSEPH P. MCMONIGLE
                                                                         JOHN B. SULLIVAN
                    9                                                    DAVID S. MCMONIGLE
                  10
                                                                         Attorneys for Respondent
                                                                         HOSIE RICE LLP
                  11
                         4853-0996-9646, v. 1

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
LONG & LEVIT LLP                                                        -3-
465 CALIFORNIA STREET,
      5TH FLOOR
    SAN FRANCISCO,                              NOTICE OF MOTION FOR PREVAILING PARTY ATTORNEYS’ FEES
   CALIFORNIA 94104
